Motion Granted; Dismissed and Memorandum Opinion filed April 24, 2014.




                                       In The

                    Fourteenth Court of Appeals

                              NO. 14-13-01064-CV

   ROBERT L. BURKE, M.D., AND FONDREN ORTHOPEDIC GROUP,
                       L.L.P., Appellants
                                        V.

                   RICK AND JANA GARDNER, Appellees

                   On Appeal from the 239th District Court
                          Brazoria County, Texas
                       Trial Court Cause No. 67170-A


              MEMORANDUM                        OPINION
      This is an interlocutory appeal from an order denying appellants’ motion to
dismiss signed November 5, 2013. On April 16, 2014, appellants filed a motion to
dismiss the appeal because the underlying dispute has been settled. See Tex. R.
App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                 PER CURIAM

Panel consists of Chief Justice Frost and Justices Donovan and Brown.